DETAILED ACTION

This communication is in response to Application No. 17/014,267 filed on 9/8/2020.  Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is being considered by the examiner except where lined through because copies of foreign documents and non-patent literature documents were not filed. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,812,387 (hereinafter Patent ‘387).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘387 teaches as follows:
Claim 1.  A method for reducing effective bandwidth for a backup operation executing on a source computing device (equivalent to applicant’s method for adjusting bandwidth for a data storage operation executing on a source computing device in claims 1, 10, and 17), the method comprising: 
executing the backup operation on the source computing device using at least some of available bandwidth of the source computing device to transmit data to a 
destination computing device in a distributed storage system (equivalent to applicant’s executing the data storage operation on the source computing device using at least some of available bandwidth of the source computing device in claims 1, 10, and 17), 
wherein the backup operation is executed according to a schedule indicated in a storage policy assigned to the source computing device (equivalent to applicant’s data storage operation according to a schedule indicated in a storage policy in claims 1, 10, and 17), 
wherein the storage policy comprises a collection of settings or preferences for performing backup operations on data stored on the source computing device (equivalent to applicant’s storage policy in claims 1, 10, and 17);  
monitoring one or more performance metrics of the source computing device;  

reducing the effective bandwidth for the backup operation on the source computing device (equivalent to applicant’s adjusting the bandwidth in claims 1, 10, and 17), 
wherein reducing the effective bandwidth for the backup operation is based at least in part on the one or more performance metrics satisfying a threshold value associated with the one or more performance metrics, 
wherein reducing the effective bandwidth is based at least in part on the available bandwidth at the source computing device, 
wherein the available bandwidth is based at least in part on bandwidth used by other operations executing on the source computing device;  
receiving data from the source computing device via one or more data streams (equivalent to applicant’s receiving data from the source computing device in claims 1, 10, and 17); and 
storing the received data in the distributed storage system (equivalent to applicant’s storing the received data in the storage system in claims 1, 10, and 17).
Patent ‘387 teaches adjusting based on monitored performance metric not based on the request.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘387 to include adjusting the 
Rest of dependent claims are rejected for the dependency on rejected claims 1 and 10.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,938,723 (hereinafter Patent ‘723).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘723 teaches as follows:
Claim 1.  A method for reducing effective bandwidth from a source computing 
device (equivalent to applicant’s method of adjusting bandwidth for a data storage operation executing on a source computing device in claims 1, 10, and 17), the method comprising: 
executing a storage operation on the source computing device using at least some of available bandwidth of the source computing device to transmit data to a destination computing device in a distributed storage system (equivalent to applicant’s executing the data storage operation on the source computing device using at least some of available bandwidth of the source computing device in claims 1, 10, and 17),  
wherein the storage operation is executed according to a storage policy associated with the source computing device (equivalent to applicant’s data storage operation according to a schedule indicated in a storage policy in claims 1, 10, and 17),  

monitoring one or more performance metrics of the source computing device;    
determining an effective bandwidth utilized by the storage operation from the source computing device based on the monitored one or more performance metrics;  
reducing the effective bandwidth utilized by the storage operation on the source computing device (equivalent to applicant’s adjusting the bandwidth in claims 1, 10, and 17), 
wherein reducing the effective bandwidth for the storage operation is based at least in part on the one or more performance metrics satisfying a threshold value associated with the one or more performance metrics, 
wherein the threshold value associated with the one or more performance metrics is specified by the storage policy, 
wherein reducing the effective bandwidth is based at least in part on the available bandwidth at the source computing device, 
wherein the available bandwidth is based at least in part on bandwidth used by other operations executing on the source computing device to provide services hosted by the source computing device;  
receiving data from the source computing device via one or more data streams (equivalent to applicant’s receiving data from the source computing device in claims 1, 10, and 17); and

Patent ‘723 teaches adjusting based on monitored performance metric not based on the request.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘723 to include adjusting the bandwidth upon a request from a user in order to provide the user full control of data streams.
Rest of dependent claims are rejected for the dependency on rejected claims 1 and 10.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/014,131 (Pub No. 2020/0403920). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application teaches as follows:
Claim 1.  A non-transitory computer-readable storage medium storing
instructions that when executed by a computer cause the computer to perform a method for reducing effective bandwidth for a data storage operation executing on a source computing device (equivalent to applicant’s method of adjusting bandwidth for a data storage operation executing on a source computing device in claims 1, 10, and 17), the method comprising: 

wherein the data storage operation is executed according to a schedule indicated in a storage policy assigned to the source computing device (equivalent to applicant’s data storage operation according to a schedule indicated in a storage policy in claims 1, 10, and 17),
wherein the storage policy comprises a collection of settings or preferences for performing backup operations on data stored on the source computing device (equivalent to applicant’s storage policy in claims 1, 10, and 17);
determining an effective bandwidth utilized by the data storage operation at the source computing device;  
reducing the effective bandwidth for the data storage operation on the source computing device according to settings or preferences specified in the storage policy assigned to the source computing device (equivalent to applicant’s receiving data from the source computing device in claims 1, 10, and 17);  
receiving data from the source computing device via one or more data streams (equivalent to applicant’s receiving data from the source computing device in claims 1, 10, and 17); and
storing the received data in the storage system (equivalent to applicant’s storing the received data in the storage system in claims 1, 10, and 17).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify copending Application to include adjusting the bandwidth upon a request from a user in order to provide the user full control of data streams.
Rest of dependent claims are rejected for the dependency on rejected claims 1 and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 13, 2021